MEMORANDUM **
Narendra Patel, a native and citizen of India, petitions pro se for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s (“U”) denial of his motion to reopen, filed six years after Patel was ordered deported in absentia. We have jurisdiction pursuant to 8 U.S.C. § 1105a(a). Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review the denial of a motion to reopen for abuse of discretion, Garcia v. INS, 222 F.3d 1208, 1209 (9th Cir.2000) (per curiam), and we deny the petition for review.
Patel moved to reopen on the ground that he failed to attend his deportation hearing because he did not receive notice of the hearing date. The IJ did not abuse his discretion in denying Patel’s motion because notice of the hearing was sent by certified mail to Patel at his address of record. See Farhoud v. INS, 122 F.3d 794, 796 (9th Cir.1997).
To the extent Patel contends the BIA’s summary affirmance procedure violates due process, this contention is foreclosed by our decision in Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.2003).
Patel’s remaining contention lacks merit.
PETITION FOR REVIEW DENIED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.